ORDER

PER CURIAM.
AND NOW, this 9th day of July 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue:
"Whether petitioner’s mandatory sentence of life imprisonment without parole for a seventeen year old is unconstitutional under both the United States and Pennsylvania constitutions?
Allocatur is DENIED as to all other issues. The part of the Superior Court’s Order affirming petitioner’s mandatory life sentence for first-degree murder is VACATED and the case is REMANDED to the trial court for resentencing in a manner consistent with Commonwealth v. Batts, 620 Pa. 115, 66 A.3d 286, 2013 WL 1200252 (2013).